Citation Nr: 0626251	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-40 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active duty from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Newark, New Jersey, denying the claim to reopen 
the issue of entitlement to service connection for a back 
disorder.

This case has been advanced on the docket by reason of the 
advanced age of the veteran. See 38 C.F.R. § 20.900 (c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to service connection for a back disorder was 
previously denied by the RO on several prior occasions with 
the most recent denial being issued in March 1952.  The March 
1952 decision is final in light of the absence of a perfected 
appeal.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claim may be considered on the 
merits only if new and material evidence has been submitted 
since that March 1952 final decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003); Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996). 

Significantly, a review of the July 2004 rating decision at 
issue, as well as the November 2004 statement of the case, 
reveals no reference to the March 1952 rating decision.  The 
impact of this Barnett error is magnified in light of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that the 
legislative intent of 38 U.S.C.A. § 5103 (West 2002) is to 
provide claimants a meaningful opportunity to participate in 
the adjudication of claims.  Hence, in a claim to reopen it 
is vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision, here the March 1952 rating 
decision.  

Moreover, while the veteran was provided notice of the need 
to submit new and material evidence, and while he was 
provided notice of the appropriate legal definition of new 
and material evidence, a generic notice of this type is not 
sufficient under Kent.  Rather, the record must show that the 
appellant was provided pertinent notice under 38 U.S.C.A. 
§ 5103 which describes, "what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Kent, No. 04-181, slip op. at 10 
(emphasis added).  In this case, there is no evidence that 
the RO reviewed the bases for the denial in the prior March 
1952 decision and then provided the veteran a specifically 
tailored notice which addressed that March 1952 decision.  
Accordingly, further development is required.

Therefore, this case is REMANDED for the following actions:

Pursuant to Kent, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO is to provide the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence in light of the March 
1952 rating decision.  The RO must also, 
in light of Dingess, provide notice how a 
disability rating and an effective date 
for the claim on appeal would be 
assigned.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is hereby 
notified that the best evidence would be evidence from a 
health care provider who opines that it is at least as likely 
as not, i.e., there is at least a 50/50 chance, that his back 
disorder was incurred or aggravated in-service, and then 
provides the clinical rationale for such a conclusion.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

